Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 1, 8, and 15, the prior art does not disclose: 
A method, or system for optimizing scheduling of non-preemptive tasks in a multi-robot environment, or one or more non-transitory machine-readable information storage mediums comprising one or more instructions for performing the method, the method comprising a processor implemented steps of:
defining, via a set of robots, a plurality of tasks, wherein each of the plurality of tasks is a non-preemptive schedulable task characterized by an arrival time, an execution time, a deadline and a performance loss function per time unit, and wherein each of the plurality of tasks is executed in the multi-robotic robot environment (201);
merging, by one or more hardware processors, one or more previously assigned tasks and one or more newly arriving tasks from the defined plurality of tasks, wherein the one or more previously assigned tasks are non-executed tasks already assigned to one or more robots amongst the set of robots, and wherein the one or more newly arriving tasks comprise a non- executed task to be assigned amongst the set of robots (202);
optimizing scheduling of the merged in the multi-robot environment, wherein the optimizing comprises:
scheduling, by implementing an Online Minimum Performance Loss
Scheduling (OMPLS) technique, a first set of tasks amongst the set of robots,
the first set of tasks comprise tasks with a higher performance loss value amongst the merged tasks, and the first set of tasks further comprise at least one task exceeding a threshold of waiting time and having a less lesser priority over the tasks with the higher performance loss value; 
scheduling, via the OMPLS technique, a second set of tasks amongst the set of robots, wherein the second set of tasks comprise tasks that can be scheduled within their deadline and having a low performance loss value amongst the merged tasks; and
minimizing, by a list-scheduling technique, a performance loss value of a remaining subset of tasks, wherein the remaining subset of tasks comprise tasks that cannot be scheduled within a pre-defined deadline.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655